UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6938


CORNELL F. DAYE,

                Plaintiff – Appellant,

          v.

JIM RUBENSTEIN, Commissioner Department of Corrections
(Under and up to the limits of the liability insurance
coverage); CHARLENE SOTAK, Grievance Coordinator Department
of Corrections (Under and up to the limits of the State’s
liability insurance coverage); THOMAS MCBRIDE, Ex-Warden
Mount   Olive   Correctional   Complex   (Individually  and
Officially or Alternatively under and up to the limits of
the State’s liability insurance coverage); DENVER RUSSELL,
CO. 1 Mount Olive Correctional Complex (Individually and
Officially or Alternatively under and up to the limits of
the State’s liability insurance coverage),

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cv-00909-JRG)


Submitted:   February 10, 2011                Decided:   March 17, 2011


Before WILKINSON and     GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Vacated and remanded in part; affirmed in part by unpublished
per curiam opinion.
Cornell F. Daye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Cornell      F.   Daye       appeals       from    the     district      court’s

order adopting the report and recommendation of the magistrate

judge    and    dismissing        his       42    U.S.C.     § 1983       (2006)    complaint

pursuant       to   28    U.S.C.        § 1915A         (2006).          Daye    sued    prison

officials,      challenging           his   treatment       at    his     prison    job.         On

appeal, he raises two claims: (1) his complaint properly pled an

equal protection claim and (2) his state retaliatory discharge

claim    should       have       been       considered       as     a     First     Amendment

retaliation claim, based upon his allegations that he was fired

for   complaining        about        racial      discrimination.           We     vacate    and

remand in part and affirm in part.

               Pursuant to § 1915A, a district court shall dismiss a

case at any time if it determines that the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is

immune   from       suit.        28    U.S.C.         § 1915A(b).        Allegations        in    a

complaint are to be liberally construed, and a court should not

dismiss an action for failure to state a claim “unless after

accepting       all      well-pleaded            allegations        in    the      plaintiff’s

complaint as true and drawing all reasonable factual inferences

from those facts in the plaintiff’s favor, it appears certain

that the plaintiff cannot prove any set of facts in support of

his claim entitling him to relief.”                        De’Lonta v. Angelone, 330

                                                  3
F.3d    630,    633    (4th      Cir.   2003).          Pro      se    filings      “however

unskillfully pleaded, must be liberally construed.”                                 Noble v.

Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994).                             We review de

novo a district court’s dismissal for failure to state a claim

pursuant to § 1915A.           Slade v. Hampton Rds. Reg’l Jail, 407 F.3d

243, 248 (4th Cir. 2005).

              To succeed on an equal protection claim, a prisoner

must first show that he was treated differently from others who

were similarly situated and that the unequal treatment resulted

from intentional or purposeful discrimination.                            Once he makes

this showing, the prisoner must allege facts that, if “true,

would      demonstrate         that      the        disparate          treatment         lacks

justification under the requisite level of scrutiny.”                               Veney v.

Wyche, 293 F.3d 726, 731 (4th Cir. 2002).                        Racial discrimination

in   prisoner    job   assignments          states      a   violation      of      the   Equal

Protection Clause.            See Davis v. Passman, 442 U.S. 228 (1979)

(finding      violation     of      Equal   Protection           Clause   in       employment

context);      Henry   v.     Van    Cleve,       469   F.2d     687   (5th     Cir.     1972)

(finding equal protection claim where prisoner alleged racial

discrimination in application of visiting privileges).

              Liberally     construing         Daye’s       complaint,        we    conclude

that    his    allegations       are    sufficient          to   survive      the    initial

review under § 1915A.               See De’Lonta, 330 F.3d at 633.                        Daye

asserted that black inmates were ordered from their assigned

                                              4
tasks    and    made    to   perform     more     degrading         tasks,       while    white

inmates were allowed to take over the originally-assigned tasks.

Daye asserted that these decisions were made on the basis of

race    with    the     intent    to   humiliate         and    embarrass         the     black

inmates.        While    Daye’s    complaint       may    be     inartfully         pled,   it

appears without question that he could prove a set of facts that

would entitle him to relief.               Specifically, if Daye could prove

that    the    black    inmates    and    the   white         inmates    were      similarly

situated; that the black inmates were routinely assigned less

desirable tasks while white inmates received preferred tasks;

and that these decisions were made on the basis of race, he

would have shown a violation of the Equal Protection Clause.

Accordingly, the district court erred in dismissing Daye’s equal

protection claim.

               Daye next asserts that the district court should have

liberally       construed        his   complaint         to     allege       a     claim    of

retaliation.           Specifically,      he    claims        that    prison       officials

retaliated against him for his exercise of his “First Amendment

rights” in complaining to officials regarding his job placement

and the related alleged discrimination.                       For an inmate to state

a colorable claim of retaliation, the alleged retaliatory action

must    have    been     taken    with    regard     to       the    exercise       of     some

constitutionally         protected       right,    or     the       retaliatory          action

itself must violate such a right.                 Adams v. Rice, 40 F.3d 72, 75

                                            5
(4th Cir. 1994).          Furthermore, in a retaliation action alleging

First    Amendment       violations,         a       plaintiff      must     show        that    the

conduct       complained       of    adversely          affected       his    constitutional

rights.       ACLU v. Wicomico County, 999 F.2d 780, 785 (4th Cir.

1993).    It is insufficient to show a defendant’s conduct caused

a mere inconvenience.               Id. at n.6.          Moreover, the plaintiff must

allege specific facts supporting the claim of retaliation; bare

assertions       of      retaliation         do       not      establish          a      claim      of

constitutional dimension.                 Adams, 40 F.3d at 74-75.

               We find that, even if the district court should have

construed the complaint as raising a retaliation claim, any such

claim    was    without        merit.        First,         prisoners        do       not    have   a

constitutional right of access to the grievance process.                                     Id. at

75.       Daye’s       verbal        complaints          to     prison       officials           were

essentially       a      grievance,          and        thus,     contrary             to      Daye’s

assertions,        his      expression             of       dissatisfaction              was      not

constitutionally protected.                  Next, Daye failed to demonstrate

that    the    conduct     of       prison    officials         adversely         affected        his

constitutional         rights.              Daye        proceeded      to         file      written

grievances       on      the     issue       and        then     filed        this          lawsuit.

Accordingly,       his    access       to    courts       has    not     been         hindered      or

chilled   in     any     way.        As    such,      Daye’s     retaliation            claim     was

properly dismissed.



                                                 6
            Daye’s      complaint    also        raised       claims      of     Eighth

Amendment   and    state   law   violations,           as   well   as     conspiracy.

However, on appeal, Daye does not address any of these claims in

his   informal    brief.     Therefore,         consideration        of    any   other

claims not discussed above is deemed waived.                   See 4th Cir. Local

R. 34(b) ("The Court will limit its review to the issues raised

in the informal brief.").

            For   the    foregoing   reasons,          we   vacate     the     district

court’s dismissal of Daye’s equal protection claim and remand

for   further     proceedings.       We       affirm    the    dismissal        of   the

remainder of Daye’s complaint.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                VACATED AND REMANDED IN PART;
                                                             AFFIRMED IN PART




                                          7